DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claims 21-48 are cancelled.   Claims 1-20 are pending in the instant application.


Priority
This application is a U.S. national stage entry under 35 U.S.C. §371 of International Application No. PCT/AU2018/051365 filed December 19, 2018, which claims priority benefit to Australia Patent Application No. 2017905074 filed December 19, 2017.

Information Disclosure Statements
	Applicants’ Information Disclosure Statement, filed on 06/19/2020, has been considered.  Please refer to Applicant’s copy of the PTO-1449 submitted herewith.

	
Response to Restriction Requirement
Applicant’s election with traverse of Group I (i.e. claims 1-19) in the reply filed by Applicant’s representative Dr. Yaohua Dong on 04/29/2022 is acknowledged.   Applicant’s traverse is on the ground that search and evaluation of all claims do not pose an undue burden on the Examiner.  Applicant’s traverse is found not persuasive because the pending claims of 1-20 are drawn to two different inventions of product claims 1-19 of Group I and a method-of-making claim 20 of Group II.   Groups I-II have acquired a separate status in the art in view of their different classification; and require a different field of search such as searching different classes/subclasses or electronic resources, or employing different search queries.  Therefore, there would be a serious search and examination burden if restriction were not required.  Therefore, the restriction requirement is maintained, and made FINAL.  However, Group II is subject to rejoinder if Group I is found allowable.    


Status of the Claims
	Claim 20 is withdrawn from further consideration by Examiner as being drawn to non-elected inventions under 37 CFR 1.142(b) in response to the restriction requirement.  Claims 1-19 are under examination on the merits.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  
Specifically, claim 3 defines the graphene-based material comprises any one or more of graphene, reduced graphene oxide, and liquid crystalline reduced graphene oxide. 
However, a narrower scope of “liquid crystalline reduced graphene oxide” is encompassed by a broader scope of “reduced graphene oxide” or “graphene”.  A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.  Therefore, claim 3 is indefinite.

	
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5 and 12-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by D. Boskovic, “Studies of Manganese Porphyrin-PEDOT and Manganese Oxide-Graphene Composites as Water Oxidation Electrocatalysts and Photocatalysts”, PhD Thesis, University of Wollongong (Nov. 22, 2016), 249 pages.

Applicant’s claim 1 is drawn to a composite material comprising a graphene-based material layer, a manganese oxide layer, and a group II metal ion layer, wherein the manganese oxide layer is proximate to the group II metal ion layer, and wherein the manganese oxide is amorphous. 

Boskovic discloses a composite material comprising a graphene-based material layer, a manganese oxide layer, and a group II metal ion (Ca2+) layer, wherein the manganese oxide layer is proximate to the group II metal ion (Ca2+) layer, and wherein the manganese oxide is amorphous, and a method of preparing the composite material thereof, see “6.2.2 Electrodeposition of MnxOy films” at pages 181-182.  Therefore, Boskovic anticipates claim 1.
In terms of claim 2, Boskovic discloses the group II metal ion is (Ca2+), see “6.2.2 Electrodeposition of MnxOy films” at pages 181-182.
In terms of claim 3, Boskovic discloses the graphene-based material comprises liquid crystalline reduced graphene oxide, see “6.2.1.5” at page 180.
In terms of claim 4, Boskovic discloses the graphene-based material has a thickness of 138nm (i.e. 0.138 μm), which reads on a thickness of about 0.1 to about 1000 μm.  See page 178, and Figure 6.8(a) at page 193.
In terms of claim 5, wherein the graphene- 2 based material has a conductance of about 100 to about 500 S/cm, the conductance is considered to be an inherited property of the graphene-based material prepared in ““6.2.2 Electrodeposition of MnxOy films” at pages 181-182 of  Boskovic, because the preparation method is the same one as disclosed in Applicant’s method at [000110] at page 23. 
In terms of claims 12-14, wherein said composite material is disposed as a layer on a substrate, Boskovic discloses preparing the graphene-based material by fabricating Ca-doped conductive reduced liquid crystalline graphene oxide (RLCGO) on flexible PET Films (Ca-RLCGO-PET) by submerging RLCGO-PET samples overnight in a 1 M CaCl2 solution and thereafter dipping the films into water, followed by air-drying [00109], followed by electrodeposition of MnOx films on RLCGO-PET (MnOx-RLCGO-PET) and Ca-RLCGO-PET (MnOx-Ca-RLCGO- PET) shown in Figure 12 [000110].   
In terms of claims 15-16, Boskovic discloses preparing the graphene-based material by fabricating Ca-doped conductive reduced liquid crystalline graphene oxide (RLCGO) on flexible PET films (Ca-RLCGO-PET) by submerging RLCGO-PET samples overnight in a 1 M CaCl2 solution and thereafter dipping the films into water, followed by air-drying [00109], wherein PET is polyethylene terephthalate, an electrically non-conductive material.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 6-11, and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over D. Boskovic in view of Najafpour et al., Dalton Transactions, (2014), 43, 10866-10876.
           
Boskovic discloses a composite material comprising a graphene-based material layer, a manganese oxide layer, and a group II metal ion (Ca2+) layer, wherein the manganese oxide layer is proximate to the group II metal ion (Ca2+) layer, and wherein the manganese oxide is amorphous, and a method of preparing the composite material thereof, see “6.2.2 Electrodeposition of MnxOy films” at pages 181-182.   In addition, Boskovic discloses a biomimetic MnxOy-graphene composite catalyst material comprises graphene substrates containing carboxylic and phenolic moieties that can serve to mimic the protein scaffold in PSII protein in direct contact with the Oxygen Evolving Center (OEC) of PSII protein, specifically the tyrosine groups that provide H+/e- transport pathways to the surrounding system, see page 45. Boskovic teaches the electrically conductive material is a metal Pt mesh (Figure 2.8, p. 66); and the film comprises silver paste (p.157).
Najafpour et al. discloses nanostructured manganese oxide/carbon nanotubes, graphene and graphene oxide as water-oxidizing composites in artificial photosynthesis.  Najafpour et al. discloses the specific catalysts such as nanoscale Mn oxide within the NaY zeolite, and layered Mn-Al, Zn, K, K, Cd and Mg oxide catalyst, see Table 2 at page 10872.  

The difference between instant claims 6-11 and Boskovic is that the prior art does not teach the graphene-based material is functionalized with an organic moiety comprising an acidic functional group at an edge of the graphene-based material, or the organic  moiety is an amino acid tyrosine or an aminoalkanoic acid, or an aminophenol. 
The difference between instant claims 17-19 and Boskovic is that the prior art does not teach the film comprises copper, silver, aluminum, nickel, stainless steel, or a mixture thereof.

However, the instant claims 6-11 would have been obvious over Boskovic 
because Boskovic teaches a biomimetic MnxOy-graphene composite catalyst material comprises graphene substrates containing carboxylic and phenolic moieties that can serve to mimic the protein scaffold in PSII protein in direct contact with the Oxygen Evolving Center (OEC) of PSII protein, specifically the tyrosine groups that provide H+/e- transport pathways to the surrounding system, see page 45.

In terms of claims 17-19, Boskovic teaches the electrically conductive material is a metal Pt mesh (Figure 2.8, p. 66), and the film comprises silver paste( p.157).  The other metal of nickel or stainless steel is obvious variation.  Najafpour et al. discloses nanostructured manganese oxide/carbon nanotubes, graphene and graphene oxide as water-oxidizing composites in artificial photosynthesis,and the specific catalysts such as nanoscale Mn oxide within the NaY zeolite, and layered Mn-Al, Zn, K, K, Cd and Mg oxide catalyst, see Table 2 at page 10872.    

Conclusions
Claims 1-19 are rejected.
Claim 20 is withdrawn.

	Telephone Inquiry

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Yong Chu, whose telephone number is (571)272-5759.  The examiner can normally be reached on M-F 8:00am-5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryan D. Ripa can be reached on 571-270-7875.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Status Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/YONG L CHU/Primary Examiner, Art Unit 1731